 



Company KALI TUNA, d.o.o., 23272 Kali, represented by Mr. Oli Valur
Steindorsson, Member of the Board (hereinafter referred to as: KT)

and

 

Company MB LUBIN RIBARSTVO d.o.o., 23272 Kali, represented by Mr. Mirko Ivoš
(hereinafter referred to as: Lubin)

 

concluded in Kali, on 01 July 2009 the following

 

 

BUSINESS COOPERATION AGREEMENT

 

 

1. SUBJECT MATTER OF THE AGREEMENT:

1.1. By this Agreement the Parties determine their mutual long-term business
interests, as well as methods, terms and time of realisation thereof, through
the long-term business cooperation.

 

2. BUSINESS INTERESTS:

2.1. KT is a company specialized in farming and selling of tuna fish and
therefore in control of necessary know-how, infrastructure and technical
equipment, human resources and capital. KT has business and strategic interest
in ensuring the long-standing and stabile supply of live tuna and small pelagic
fish for the purpose of tuna feeding, as well as possible long-standing specific
maritime/fishing services providing, required for the above said farming.

 

2.2. Lubin is a company specialized in catching of tuna and small pelagic fish
and therefore in control of necessary know-how, technical equipment and human
resources. As such, it has business and strategic interest in ensuring the
long-standing and stabile sales of caught tuna and small pelagic fish, as well
as possible specific maritime/fishing services providing, through its own
fishing-boats.

 

3. REALISATION OF BUSINESS COOPERATION

3.1. For the purpose of the above described business interests, the Parties are
obliged as follows:

 

-to enter into Contract on supply of live tuna for the period of 20 years; under
such Contract Lubin shall be obliged to catch the Bluefin tuna and deliver it to
KT alive, for the farming purposes, whereas KT shall be obliged to pay for the
said deliveries according to market prices and other terms;

-to enter into Contract on supply of small pelagic fish for the period of 20
years, under which Contract Lubin shall be obliged to catch small pelagic fish
and deliver it to KT for the purpose of farmed tuna feeding, whereas KT shall be
obliged to pay for such deliveries according to market prices and other terms;

-to enter into Contract on maritime/fishing services for the period of 20 years,
under which Contract Lubin shall be obliged to provide various maritime/fishing
services regarding and for the purpose of tuna farming and maintenance of farms,
as well as transport of caught live tuna from the catch location to the farms,
whereas KT shall be obliged to pay for the listed services according to market
prices and other conditions.

 

In addition, KT is obliged to directly help Lubin by providing consultancy
regarding management, financial and operative planning etc.

 

4. FINANCING

4.1. In order to help financing of KT as an exclusive, long-standing and
strategic buyer of its goods and services, Lubin is obliged to allow KT the use
of its vessels as collateral for KT’s credit liabilities.

 

4.2. KT is obliged to help Lubin in refinancing of its debt financial
liabilities towards foreign suppliers and financial creditors, mostly regarding
debt for delivered vessels, equipment and financial credits. KT shall take over
Lubin’s due debts towards described creditors and thereby shall acquire
identical long-term claims towards Lubin. Parties shall enter into a special
contract regarding this issue.

 



 

 

 

4.3. Further, KT is obliged to directly finance Lubin and help it through
guarantees and otherwise in realisation of possible financial arrangements with
third persons – creditors (banks, leasing companies, suppliers etc.), for
short-term financing of current assets, as well as long-term investment
financing of supply and maintenance necessary for basic assets and equipment.

 

5. INSURANCE

5.1. Since the above described KT’s financial activities shall cause its
significant financial exposure, shareholders of Lubin shall provide for KT to
insure its claims towards Lubin by putting a lien ontheir shares in Lubin. Also,
Lubin shall be obliged to appoint and revoke Members of its Board only with the
consent of KT.

 

5.2. Additionally, during the period of this Agreement, as well as all other
contracts deriving from it, Lubin is obliged to restrain itself from any
transfer of any tangible property or right, without the consent of KT.

 

6. DISPUTES

Both Parties are obliged to make reasonable effort in order for this Agreement
to be realised and shall try to resolve any disputes arising from this Agreement
amicably and consensually.

 

7. FINAL PROVISIONS

By signing this Agreement, Parties confirm their acceptance of all rights and
obligations arising from it.

 

The Agreement hereunder was made in 2 (two) counterparts; one for each Party.

 

/s/ Mirko Ivos /s/ Oli Valur Steindorsson MB LUBIN RIBARSTVO d.o.o. KALI TUNA
d.o.o.

 



 

 

